COLEMAN, J.,
dissenting from the judgment of the Court reversing the convictions and concurring with Justice O’HERN’s and Justice STEIN’s view that the other-crime evidence is admissible to rebut the vendetta defense.
The majority has concluded that defendant’s convictions for aggravated sexual assault, sexual assault, endangering the welfare of a child, and terroristic threats must be reversed. The basis for the reversal is the Court’s conclusion that other-crime evidence presented by the victim’s sister was too prejudicial. Justices O’Hern and Stein nonetheless conclude that the same evidence, relevant to rebut the vendetta defense in the prior trial, may be reintroduced at a new trial if that defense is asserted again. Because I find any error related to the admissibility and jury instructions regarding that evidence to be harmless, I would uphold the convictions. Hence, I dissent.
I.
L.V., the victim, was born in 1979 and lived in the same house with her mother, N.V., and her father, the defendant. L.V.’s older sister, L.J.V., who was born in 1971, and their two younger brothers also lived in the same house with their parents. In 1985, when L.V. was six years old, defendant began frequently fondling her breasts and vagina. From time to time, defendant had L.V. touch defendant’s penis. When L.V. was eight years old, defendant began having sexual intercourse with her. On some occasions, defendant forced L.V. to engage in sexual relations with one of her brothers, who is four years younger than L.V. Defendant usually assaulted his daughter at night while N.V. was at work. Defendant threatened L.V. that if she told anyone, he would kill her, her family, and her cats. Defendant ended the incest in 1990 when L.V. was ten years old.
In 1988 or 1989, Marilyn Peterson (Peterson) and her husband visited defendant and his family. Peterson testified that, while the Petersons, defendant, and L.V. were in the living room, she noticed L.V. rubbing defendant’s shoulder. Defendant then *268placed L.V. on his lap and started “stroking” the outside of her thigh in what appeared to be a “sexual way.”
In January 1992, N.V. obtained a temporary restraining order (TRO) against defendant for reasons unrelated to the alleged sexual misconduct. When L.V. learned that her mother had applied to have the TRO dismissed, L.V. became extremely upset. Her mother found L.V. staring into space, unable to speak, with her body “clenched.” Shortly thereafter, L.V. was admitted for nine weeks to Riverview and Fair Oaks Hospitals, where she was treated for anorexia and bulimia. While hospitalized at Fair Oaks, another girl confided in L.V. that she had been raped. Later that evening, L.V. told the girl about defendant’s sexual attacks upon her. At the girl’s advice, L.V. informed a nurse that her father had sexually assaulted her. On or about February 14, 1992, the Division of Youth and Family Services (DYFS) was notified; it informed N.V. Defendant was arrested on February 20, 1992. When N.V. asked L.J.V. whether she also had been sexually assaulted by defendant, L.J.V. responded affirmatively.
Before L.J.V. testified, the trial court conducted a hearing pursuant to N.J.R.E. 104(a) to determine the admissibility of other crimes or uncharged misconduct evidence to be presented by L.J.V. The trial court concluded that L.J.V.’s testimony was admissible on the issues of intent and the absence of accident or mistake. The trial court concluded that although the sexual misconduct against L.J.V. occurred when she was very young and six years prior to the alleged acts against L.V., the behavior was similar to that which defendant was alleged to have done to L.V. The trial court found the proffered testimony by L.J.V. more probative than prejudicial.
L.J.V. was twenty-five years old v/hem che testified at trial in April 1996. She testified that defendant sexually abused her from the age of four to fee age cf eight, widen was between 1975 and 1979. When she was six years eld, defendant began having sexual *269intercourse with her daily. The assaults occurred at night while N.V. was at work or otherwise out of the house. Defendant told L.J.V. not to tell and warned her that if she did, he would hurt N.V.
Defendant testified and denied the charges, asserting that they had been fabricated. He testified that he “got in a scuffle about my girlfriend” with L.J.V. and N.V. on January 14, 1992, and a TRO was obtained as a result. He claimed that L.V. made up the charges against him because she was jealous and hurt that he had left the family for a girlfriend. He stated that the incident witnessed by Peterson was simply an attempt by him to apply rubbing alcohol to a scratch on L.V.’s leg. Finally, defendant testified that N.V. was at home and not working during the time when L.V. alleged that he sexually assaulted her. As noted previously, the jury convicted defendant on all charges.
The Appellate Division, however, found that the other-crime evidence was more prejudicial than probative, that insufficient grounds existed for the trial court to hold otherwise, and that the trial court had erred in relying on State v. Oliver, 133 N.J. 141, 627 A2d 144 (1993), to admit the other-crime evidence. The Appellate Division concluded that the other-crime evidence was not admissible to show the absence of accident or mistake because defendant did not “claim[ ] that he was merely being affectionate towards his daughter and showing her fatherly .love.” The panel also found that the other-crime evidence was not admissible to show intent because there was no “material factual dispute with regard to whether [defendant] was seeking sexual gratification.” The panel determined that the prosecution offered L.J.V.’s testimony “for no reason other than to demonstrate that defendant was predisposed to engaging in sexual conduct with his daughters in their prepubescent years.”
The Court granted the State’s petition for certification. 157 N.J. 645, 725 A.2d 1126 (1999).
*270II.
A.
The State argues that the trial court applied the correct standard when it decided to admit the other-crime evidence and that the Appellate Division exceeded the proper scope of appellate review of the trial court’s determination. The State also argues that the Appellate Division unfairly imposed on it “the burden to accurately anticipate a defendant’s defense before use of other crimes evidence under N.J.R.E. 404(b) may be permitted.” Finally, the State contends that even if the other-crime evidence was inadmissible, that error was harmless given the quantity and quality of the other evidence establishing defendant’s guilt.
B.
First, I focus on the charges for which defendant was on trial to determine what evidence was relevant to establish the elements of the offenses. Generally, relevant evidence “means evidence having a tendency in reason to prove or disprove any fact of consequence to the determination of the action.” N.J.R.E. 401. Here, circumstantial evidence was presented by L.J.V. to prove the absence of accident or mistake and to infer that the alleged touchings of L.V.’s intimate parts were for defendant’s gratification. Circumstantial evidence, if relevant, will be admissible. .Circumstantial evidence, however, may be “ ‘so unrevealing as to be irrelevant.’ ” State v. Allison, 208 N.J.Super. 9, 17, 504 A.2d 1184 (App.Div.1985) (citation omitted).
Defendant was tried for first-degree aggravated sexual assault upon L.V., occurring on various dates between January 12, 1985 and January 12,1990, by having vaginal intercourse with her while she was less than thirteen years old. “An actor is guilty of aggravated sexual assault if he commits an act of sexual penetration with another person [and] ... [t]he victim is less Y:,?r- >.?■ years old.” N.J.S.A. 2C:14-2a(T), offense requires the acto-t; :•• ; State v. Zeidell, T , .. *271State v. Rovito, 99 N.J. 581, 586, 494 A.2d 309 (1985). A person acts knowingly if he or she is aware of the nature of his or her conduct. N.J.S.A. 2C:2-2b(2). Defendant never asserted that the alleged vaginal intercourse with L.V. was either • accidental or mistaken. Rather, he contended that he did not engage in the conduct.
Defendant also was tried for committing sexual assault upon L.V. on various dates between January 12, 1985 and January 12, 1990 while the victim was less than thirteen years old. “An actor is guilty of sexual assault if he commits an act of sexual contact with a victim who is less than 13 years old and the actor is at least four years older than the victim.” N.J.S.A. 2C:14-2b. Here, “ ‘[s]exual contact’ means an intentional touching by the victim or actor, either directly or through clothing, of the victim’s or actor’s intimate parts for the purpose of degrading or humiliating the victim or sexually arousing or sexually gratifying the actor.” N.J.S.A 2C:14-1d. “ ‘Intimate parts’ means ... sexual organs, genital area, anal area, inner thigh, groin, buttock or breast of a person.” N.J.S.A 2C:14-1e. To prove sexual assault, the State was obligated to demonstrate that L.V. was less than thirteen years old and that defendant touched her with the purpose or intent to degrade or humiliate L.V. or to sexually arouse or gratify himself.
Defendant was also charged with endangering the welfare of L.V. by engaging in the same sexual misconduct with her that formed the basis of the other counts. The other-crime evidence was not offered to sustain the charges of endangerment or terroristic threats. Consequently, I will restrict my analysis to whether other-crime evidence should have been introduced to establish a relevant disputed fact under the charges of aggravated sexual assault and sexual assault.
III.
At the time of defendant’s trial in April 1996, the admissibility of other-crime evidence was governed by N.J.R.E. 4Q4(b), which states:
*272Evidence of other crimes, wrongs, or acts is not admissible to prove the disposition of a person in order to show that he acted in conformity therewith. Such evidence may be admitted for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or accident when such matters are relevant to a material issue in dispute.
[N.J.R.E. 404(b)].
That rule makes it clear that other-crime evidence is admissible only if relevant to prove some other disputed fact genuinely at issue in the case. See generally State v. Marrero, 148 N.J. 469, 482, 691 A.2d 293 (1997); State v. Oliver, 133 N.J. 141, 627 A.2d 144 (1993); State v. Stevens, 115 N.J. 289, 300, 558 A.2d 833 (1989). ‘Where the other-crime evidence tends to make the existence of a material fact reasonably likely, [the other-crime evidence] is admissible subject to the ‘probativeness/prejudice’ balancing under ... N.J.R.E. 403.” Marrero, supra, 148 N.J. at 482, 691 A.2d 293. In other words, relevant evidence may be excluded pursuant to N.J.R.E. 403, which provides:
Except as otherwise provided by these rules or other law, relevant evidence may be excluded if its probative value is substantially outweighed by the risk of (a) undue prejudice, confusion of issues, or misleading the jury or (b) undue delay, waste of time, or needless presentation of cumulative evidence.
[N.J.R.E. 403],
Over the years, a four-part test has evolved for making the determinations required by N.J.R.E. 403(a) and 404(b). The test is as follows:
1. The evidence of the other crime must be admissible as relevant to a material issue;
2. It must be similar in kind and reasonably close in time to the offense charged;
3. The evidence of the other crime must be clear and convincing; and
4. The probative value of the evidence must not be outweighed by its apparent prejudice.
[State v. Cofield, 127 N.J. 328, 338, 605 A.2d 230 (1992) (internal citations omitted) ].
Relevancy is the hallmark of admissibility of evidence. In determining whether evidence is relevant, the inquiry should focus on “the logical connection between the proffered evidence sr_¿ a fact in issue.” State ®t EsjSzzsjjjz, N.J.Super. 353, 358, &t'6 A2d 35 {¿rz'j'j'.Jl'S,. ~Jz t....i evidence offered makes ts.a *273inference to be drawn more logical, then the evidence should be admitted unless otherwise excludable by a rule of law.” State v. Covell, 157 N.J. 554, 565, 725 A.2d 675 (1999). Relevant evidence can be both direct and circumstantial. Here, L.J.V. offered only circumstantial evidence. Consequently, “[rjelevance is the screen which permits the admission of evidence of similar identifiably associated conduct while screening out evidence of misconduct which has no relationship with the conduct on trial.” State v. Gookins, 263 N.J.Super. 58, 63, 621 A.2d 968 (App.Div.1993), rev’d on other grounds, 135 N.J. 42, 637 A.2d 1255 (1994).
A.
Under the first part of the Cofield test, I disagree with the trial court that L.J.V.’s testimony was relevant to whether defendant had vaginal intercourse with L.V., or what his motive or intention was, given that the child was between eight and ten years old. Indeed, the proffered defense to the charge of aggravated sexual assault was a general denial and not that he accidentally or mistakenly raped his daughter. Furthermore, the first-degree aggravated sexual assault based upon defendant having sexual intercourse with his eight to ten year old daughter did not require the State to prove sexual gratification. N.J.S.A. 2C:14-2a. Yet, the jury was instructed that it could consider L.J.V.’s testimony as bearing “on defendant’s motive for allegedly touching or performing sexual intercourse upon [L.V.], that is, to obtain some sort of sexual gratification. Or on the issue of his intention to touch her or to have intercourse with her.” Thus, the first prong of the Cofield test, requiring the other-crime evidence to be relevant, was not satisfied regarding the aggravated sexual assault. None of L.J.V.’s testimony was relevant to establish an element of that charge. However, as will be discussed later, L.J.V.’s testimony was relevant to the vendetta defense raised as part of defendant’s general denial to all of the charges.
Defendant also presented a general denial defense to the charge of sexual assault. The one possible exception was the single *274incident in 1988 or 1989 in which Peterson testified that she saw defendant stroking L.V.’s outer thigh in a “sexual way.” Defendant’s justification for that touching was that he was using rubbing alcohol to tend to a scratch of L.V.’s thigh. Although the defense to that event was neither accident nor mistake, but that the touching was for medicinal purposes, L.J.V.’s testimony was not relevant to any material issue related to the Peterson episode because that touching did not involve an intimate part of the body. N.J.S.A. 2C:14-1e. Because the Peterson episode did not involve an intimate part, defendant’s intent or motive for that touching was not relevant.
Nonetheless, L.J.V.’s testimony was relevant to the other episodes of alleged sexual assault because one of the statutory elements of that offense required the State to prove the touching of L.V.’s intimate parts was for the purpose of degrading or humiliating the victim or for defendant’s sexual arousal or sexual gratification. N.J.S.A. 2C:14-1d. Despite defendant’s denial that he touched L.V.’s intimate parts, the State was required to prove both their occurrence and the unlawfulness of the touchings. Stevens, supra, 115 N.J. at 307, 558 A.2d 833. The jury was instructed that L.J.V.’s testimony could be used to draw an inference that the touching of L.V.’s intimate parts was unlawful as required by N.J.S.A 2C:14-1d.
B.
The second prong of the Cofield test, requiring the other-crime evidence be similar in kind and reasonably close in time to the indicted offense of sexual assault, is satisfied. The incidents involving the two children are similar. L.J.V. testified that her father sexually assaulted her between the ages of four and ten and that he had sexual intercourse with her daily after she became six. The incidents with L.V. are alleged to have occurred at about the same age. I am also satisfied that the temporal requirement is met. The incidents with L.J.V. were about six years before the alleged sexual misconduct started with L.V. See State v. Hasher *275246 N.J.Super. 495, 498-99, 587 A.2d 1341 (Law Div.1991) (finding six year difference between incidents not too remote). The temporal requirement is intended to enhance credibility. However, the nature of the crime is as important as the passage of time in evaluating credibility. State v. Sands, 76 N.J. 127, 144-45, 386 A.2d 378 (1978); see also Covell, supra, 157 N.J. at 569, 725 A.2d 675. The second prong of the Cofield test, will of necessity, make the other-crime evidence similar to proof of propensity. Hence, the Court has recognized that because of this admissibility requirement, other-crime evidence is almost always prejudicial. State v. G.S., 145 N.J. 460, 468, 678 A.2d 1092 (1996).
C.
Part three of the Cofield test requires that the other-crime evidence be clear and convincing. This factor requires some showing that the person against whom the evidence is being used actually committed the other crime or wrong. Burbridge v. Paschal, 239 N.J.Super., 139, 155, 570 A.2d 1250 (App.Div.), certif. denied, 122 N.J. 360, 585 A.2d 369 (1990). The State has the burden to prove the defendant’s responsibility for the prior offense by clear and convincing proof. State v. Harvey, 121 N.J. 407, 433, 581 A.2d 483 (1990).
The trial court noted that L.J.V.’s “recollection obviously has to be clouded because of the time lapse and the age of the alleged victim at that time,” but nonetheless concluded that “the basic story sounds believable and I will not exclude the testimony on the grounds that it was not clear and convincing.” Given the trial court’s unique opportunity to assess L.J.V.’s credibility, that finding was not an abuse of discretion.
D.
The fourth prong of Cofield required the trial court to balance the probative value of L.J.V.’s testimony against its prejudicial impact as required by N.J.R.E. 403. Marrero, supra, 148 N.J. at 482, 691 A.2d 293. Because of the damaging nature of L.J.V.’s *276testimony, the trial court was obligated to “consider ... whether its proffered use in the case can adequately be served by other evidence.” Stevens, supra, 115 N.J. at 303, 558 A.2d 833. In other words, under the fourth prong of the Cofield test, the availability of other, less-inflammatory evidence to prove a fact genuinely in issue is “[a]n important factor in weighing the probative value of other-crime evidence.” Oliver, supra, 133 N.J. at 151, 627 A.2d 144. “Probative value is enhanced by the absence of any other evidence that can prove the same point.” Covell, supra, 157 N.J. at 569, 725 A.2d 675. In addition, evidence of motive or intent “require[s] a very strong showing of prejudice to justify exclusion.” Id. at 570, 725 A.2d 675.
As I noted previously, to prove the tender-years sexual assaults against defendant, the State had to prove that defendant touched one or more of L.V.’s intimate parts for one of four purposes: “either degrading or humiliating [L.V.], or sexually arousing or sexually gratifying the defendant-actor.” Zeidell, supra, 154 N.J. at 428, 713 A.2d 401. The trial court informed the jury that although defendant denied touching his daughter in a sexual way, the State nonetheless had to prove that defendant not only touched L.V.’s intimate parts, but also that his intention or motive was for his sexual gratification. Without proof of defendant’s intention or motive, the jury could have concluded that the touching was accidental or was consistent with fatherly touchings as opposed to sexual gratification. Without L.J.V.’s testimony that defendant also touched her intimate parts when she was about the same age as L.V., the State would have been without those essential proofs.
I am persuaded that because the State could not produce a sufficient quantity of quality less-inflammatory evidence regarding defendant’s motive or intention, a genuinely disputed fact in the ease, the probative value of the other-crime evidence is enhanced. For two years before the penetrations began, the State alleged that defendant committed sexual assaults upon L.V. Therefore, when L.V. was between the ages of six and eight, there was no *277penetration from which intent or motive could be inferred. The threats to harm L.V., her family and pets were made, and the Peterson episode occurred, after the penetrations began and cannot be used to infer intent during the prior two years. Although L.V. testified that defendant assaulted her over a period of time, defendant attacked her credibility and asserted a vendetta defense. Consequently, the trial court did not abuse its discretion when it determined that the showing of prejudice had not risen to the level that required exclusion of the other-crime evidence regarding defendant’s motive or intention.
The trial court made a discretionary ruling. This is a case in which reasonable minds might differ concerning whether to admit the other-crime evidence. When “reasonable minds can and [do] differ about [a N.J.B.E. 404(b)] decision to admit other-crime evidence based on the probative-prejudicial balancing test,” State v. Stevens, supra, 115 N.J. at 303, 558 A.2d 833, our law requires that the trial court’s ruling be accorded deference. Marrero, supra, 148 N.J. at 483, 691 A.2d 293. Because I find that the trial court’s decision regarding the admissibility of the other-crime evidence was determined after making a proper contextual evaluation of the probative and prejudicial impact of that evidence, I conclude that the fourth prong of the Cofield test was satisfied regarding the charge of sexual assault.
IV.
In view of my conclusion that the trial court properly admitted other-crime evidence that was relevant to defendant’s intent and motive when he had sexual contact with L.V. regarding the sexual assault charges, I must now determine whether the trial court’s jury instruction limiting the use of that evidence constitutes plain error. The court was obligated to properly instruct the jury and “‘to explain precisely the permitted and prohibited purposes of the evidence, with sufficient reference to the factual context of the case to enable the jury to comprehend and appreciate the fine *278distinction to which it is required to adhere.’ ” Cofield, supra, 127 N.J. at 341, 605 A.2d 230 (citation omitted).
Regarding the sexual assault charge, the trial court explained both how that evidence could and could not be used as follows:
Now, ladies and gentlemen, you heard testimony from [L.J.V.] that she was sexually assaulted by the defendant between 1975 and 1979. As you know, [G.V.] is not on trial for this offense. And normally our Rules of Evidence would prohibit such evidence. This evidence was submitted to you for a very limited purpose which I will explain shortly. First let me tell you what the evidence was not submitted for and how you cannot use it.
This evidence was not submitted to you to show that the defendant is a bad person or has a disposition which shows he is likely to have committed the crimes which he is charged in this indictment for. Similarly, this evidence was not submitted to you to show a general disposition of the defendant to commit bad acts. This is not the purpose of allowing such testimony and it should not be considered by you as such.
The Rules of Evidence do, however, permit such testimony where such evidence relates to some other fact in issue in the case, such as the absence of mistake or accident in the touching, or the intent of the defendant in the touching. Here the evidence was admitted as it may bear on the issue of whether the alleged touching of [L.V.] was accidental or by mistake.
Likewise, it may also bear on the defendant’s motive for allegedly touching or performing sexual [intercourse] upon [L.V.], that is, to obtain some sort of sexual gratification. Or on the issue of his intention to touch her or to have intercourse with her.
Whether or not such testimony does or does not in fact bear on those issues in this case is for you and you alone to decide. If you decide that such testimony was not credible or does not bear on any of those issues in this case, you should disregard the testimony as not being helpful to you. If you find the testimony to be credible and bearing on one or more of those issues I just mentioned, you may consider the testimony in that respect. It is for you and you alone to decide how to use that testimony in that framework.
Thus, the jury charge included both the anti-propensity instruction and an instruction that the evidence could not be used to conclude that defendant was a bad pei’son, while also informing the jury that the evidence could be used to show motive, intent, or lack of accident or mistake regarding the sexual assault.
There was still another purpose for which the jury could have used the other-crime evidence. That additional purpose was undoubtedly overlooked because the trial court conducted the N.J.R.E. 104 hearing and made its ruling regarding other-crime *279evidence prior to trial. The court did not know at that time that defendant intended to offer a vendetta defense, claiming that L.V. and L.J.V. were out to get him because he had separated from their mother and had a girlfriend. The trial court was never asked, and therefore never decided, whether L.J.Y.’s testimony was admissible to rebut the vendetta defense.
In State v. G.S., supra, 145 N.J. at 475, 678 A.2d 1092, this Court held that other-crime or bad-conduct evidence is admissible to rebut a vendetta defense. There, defendant asserted that his teenage stepdaughter had manufactured stories of molestation in an effort to have him removed from the house. Ibid. The other-crime evidence was admitted to demonstrate that the victim’s mother had not believed the victim when she asserted that G.S. had sexually assaulted her before. The fact that G.S. involved a prior crime with the same victim and the present ease involves two sisters is not a distinction that should preclude application of the same rule of law. Oliver, supra, 133 N.J. at 153, 627 A.2d 144, held that other-crime evidence was admissible to prove the feasibility of the defendant committing a sexual assault while other people were in the home and the defendant’s use of pretext to lure victims into his room. Thus, both G.S. and Oliver are cases in which other-crime evidence was used for purposes other than those enumerated in N.J.R.E. 404(b). I conclude, therefore, that L.J.V.’s testimony was admissible on the issues of L.V.’s credibility and whether there was a vendetta against defendant. Two members in the majority agree that the other-crime evidence can be used to rebut a vendetta defense in a retrial. Infra at 278-79, 744 A.2d at 152-53. Justice Long’s opinion, arguing for the exclusion of the evidence on retrial, does not discuss State v. G.S. or State v. Oliver.
Finally, I must address whether the trial court’s instruction that permitted the jury to use the other-crime evidence for an irrelevant purpose under the aggravated sexual assault charge resulted in prejudice to defendant. The issue arises as plain error because there TiTi 'K clriL v%: '7s Ar/ raotrootim regarding *280the use of other-crime evidence. R. 2:10-2; R. 1:7-2. Plain error requires a reversal if it is “clearly capable of producing an unjust result.” R. 2:10-2. “[T]he test to apply is whether the possibility of injustice is ‘sufficient to raise a reasonable doubt as to whether the error led the jury to a result it otherwise might not have reached.’ ” State v. G.S., supra, 145 N.J. at 473, 678 A.2d 1092 (quoting State v. Macon, 57 N.J. 325, 336, 273 A.2d 1 (1971)). In other words, the error complained of must have the clear capacity to bring about an unjust result. State v. Jordan, 147 N.J. 409, 422, 688 A.2d 97 (1997).
My examination of the record persuades me that the jury charge that permitted the use of the other-crime evidence to show intent or motive for having sexual intercourse with L.V. did not create a real possibility that the jury reached the wrong result or significantly added to the likelihood that defendant would be found guilty of aggravated sexual assault. Motive, intent, and sexual gratification were not relevant to that charge. The jury also was instructed that it should disregard the other-crime evidence if it found the evidence was not probative of defendant’s intent or motive for touching L.V. or having sexual intercourse with her. If the jury believed that defendant had sexual intercourse with his eight-year-old daughter, the evidence of guilt was overwhelming. There was no claim that the alleged sexual intercourse was not knowing. I am satisfied, therefore, that the instruction that permitted the jury to consider the other-crime evidence regarding intent, motive, mistake, accident or sexual gratification under the aggravated sexual assault charge was harmless.
There is an additional reason why the erroneous jury instruction was harmless error. As I stated previously, and two members in the majority agree, infra at 278-79, 744 A.2d at 152-53, the other-crime evidence was relevant to rebut the vendetta defense. Because that evidence was admissible for that purpose, the fact that the jury was not instructed that it could be used for that additional purpose did not prejudice defendant. The jury was instructed that the other-crime evidence could not be used to show defendant *281is a bad person or has the predisposition to commit crimes in general or the crimes charged in the indictment. That instruction sufficiently precluded the jury from misusing that evidence. If anything, the lack of such an instruction benefitted defendant because the jury was not informed that the evidence could be used in another way to assist the State with its burden of proof. Because the other-crime evidence would be admissible to rebut the vendetta defense in the event of a new trial, see R.S. v. Knighton, 125 N.J. 79, 97, 592 A.2d 1157 (1991) (suggesting a new trial should not be ordered if the same evidence would be admissible on retrial); State v. Bethune, 121 N.J. 137, 146, 578 A.2d 364 (1990) (same), the erroneous jury instruction that permitted L.J.V.’s testimony to be used to determine defendant’s motive, intent, and purpose for having sexual intercourse with his eight-year-old daughter lacked the capacity to bring about an unjust verdict.
I would reverse the judgment of the Appellate Division and remand the case to that court to decide the other issues raised that have not been decided. Because the majority has ordered a new trial, I concur with Justices O’Hem and Stein that the other-crime evidence is admissible in a new trial to rebut a vendetta defense, if raised.
Justices GARIBALDI and VERNIERO join in this opinion.
For affirmance and remandment — Chief Justice PORITZ and Justices O’HERN, STEIN and LONG — 4.
For reversal and remandment — Justices GARIBALDI, COLEMAN and VERNIERO — 3.